DETAILED ACTION

This action is in response to the amendment filed on 7/12/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirono et al. (WO 2016/125594 and see also the machine translation) in view of Osuga (JP 2005-41073 and see also the machine translation) and further van der Straeten et al. (U.S. Patent Application Publication 2021/0283860) and/or Arai et al. (U.S. Patent Application Publication 2013/0192751) and/or Nippon Light Metal Co (JP 2014-46599 and see also the machine translation) and optionally further Daicel Polymer LTD (JP 2014-65288 and see also the machine translation) and/or Jung et al. (WO 2018/062828 and see also U.S. Patent Application Publication 2020/0262173 from the same patent family used as a translation).
Hirono discloses a method for producing a joined body (100b) comprising different materials joined together, the method comprising the steps of: preparing a metal substrate (1b) comprising two or more laser irradiated (considered etched same as in the instant invention see paragraph 0033) concave portions (12b considered grooves) on a surface thereof and protruding portions (13b considered burrs) provided adjacent to each of the two or more etched grooves (Figure 8); sequentially placing a first resin layer (3) and a second resin layer (2) on the surface of the metal substrate; and irradiating a surface of the second resin layer with a laser (L1), thereby fusing the first and second resin layers to form a laminate (and including melting and welding the first resin layer to the second resin layer and including to provide an anchor effect between the metal substrate and the first resin layer), wherein a light transmittance of the first resin layer (having absorption to the laser) at a wavelength of the laser (e.g. 808 nm) is lower than a light transmittance of the second resin layer (having transparency to the laser) at the wavelength (Figures 7 and 8 and Page 2, lines 43-46 and Page 7, line 273 to Page 8, line 313 and Page 9, lines 342-348).
As to the limitations in claim 1 of “grooves” and “burrs”, as noted above Hirono teaches preparing the metal substrate (1b) comprising two or more laser irradiated (considered etched) concave portions (12b considered grooves) on a surface thereof and protruding portions (13b considered burrs) provided adjacent to each of the two or more etched grooves (Figure 8) to provide an anchor effect between the metal substrate and the first resin layer (Page 2, lines 50-53).  The following optional rejection is made in the event it is somehow considered the concave portions are not necessarily grooves and/or the protruding portions are not necessarily burrs.  It is known in the same art an anchor effect between the metal substrate and resin layer is achieved wherein the concave portions are grooves (41 of Daicel and 10 of Jung) and the protruding portions are burrs (42 of Daicel and 20 of Jung) and the bonding strength is appropriately adjusted by the dimensions/shape of each as evidenced by Daicel Polymer LTD (Figures 1, 3, and 4 and Paragraphs 0014 and 0018-0022) and/or Jung (Figures 2 and 3 and Paragraphs 0011, 0054, 0099, and 0163).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the concave portions and the protruding portions taught by Hirono comprise grooves and burrs respectively not only as a simple substitution of one known concave portions and protruding portions to yield predictable results but to achieve the anchor effect and including the bonding strength is appropriately adjusted by the dimensions/shape of each as evidenced by Daicel Polymer LTD and/or Jung.
As to the limitations in claim 1 of “wherein the first resin layer has a light transmittance of 20% to 70% at any one wavelength selected from a range of 800 nm to 1,100 nm” and “wherein the light transmittance of the first resin layer at the any one wavelength is lower than a light transmittance of the second resin layer at the any one wavelength” and claims 2 and 4, Hirono does not expressly set forth a light transmittance of the first resin layer.  Hirono does not teach away from wherein the first resin layer has a light transmittance of 20% to 70% at any one wavelength selected from a range of 800 nm to 1,100 nm.  It is known in the same art of laser welding a first resin layer (having absorption to the laser) and a second resin layer (having transparency to the laser) (e.g. at butted surfaces) the first resin layer has a light transmittance of 20% to 40% and the second resin layer having the higher transmittance of for example 67% to melt welding surfaces of the layers to a predetermined depth without decomposing or burning and including that the laser has an increased output of 500 W or more and a spot size (i.e. diameter) of 1 mm or less as taught by Osuga (Abstract and Paragraphs 0005, 0009, 0011, 0012, 0017, 0019, and 0020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first resin layer as taught by Hirono has a light transmittance of 20% to 40% at any one wavelength selected from a range of 800 nm to 1,100 nm (e.g. 808 nm), and the light transmittance of the first resin layer at the any one wavelength is lower than a light transmittance of the second resin layer at the any one wavelength (wherein the second resin layer has a light transmittance of 50% to 80%, e.g. 67%, at the any one wavelength) not only as a simple substitution of the known light transmittance for the first resin layer and the second resin layer to yield predictable results but to melt welding surfaces of the layers to a predetermined depth without decomposing or burning and including that the laser has an increased output of 500 W or more and a spot size of 1 mm or less as taught by Osuga.
As to the limitation in claim 1 of “wherein the surface of the metal substrate has a light reflectance of 50% or less at the any one wavelength”, Hirono does not require the surface of the metal substrate has any particular light reflectance wherein the metal is for example iron-based (Page 7, line 280 of Hirono).  It is known in the same art laser irradiating to form concave portions on a surface of a steel metal substrate results in a continuously progressive black coloration of the metal surface (i.e. considered the surface of the metal substrate has a light reflectance of 50% or less as black does not reflect light) as evidenced by van der Straeten (Paragraph 0044).  It is further known in the same art it is desirable to increase the absorptivity of the surface of the metal substrate to the laser by blackening treatment in advance (i.e. light reflectance of the surface of the metal substrate is known as a result effective variable, see MPEP 2144.05, and further blackening treatment considered the surface of the metal substrate has a light reflectance of 50% or less as black does not reflect light) as evidenced by Arai (Paragraphs 0045 and 0052).  It is further known in the same art the surface of the metal substrate (e.g. coated with Nickel) has a light absorption rate greater than 60%, i.e. considered the surface of the metal substrate has a light reflectance of 40% or less, and including black to ensure the resin layer does not ignite and for excellent bonding strength and airtightness as evidenced by Nippon Light Metal Co (Paragraphs 0013, 0018, 0023, 0026, and 0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the surface of the metal substrate taught by Hirono has a light reflectance of 50% or less at the any one wavelength not only as a simple substitution of a known conventional light reflectance to yield predictable results as evidenced by van der Straeten and/or Arai and/or Nippon Light Metal Co but as is the expected result of the irradiating to form concave portions and/or to desirably increase the absorptivity of the surface to the laser and/or to ensure the first resin layer does not ignite and for excellent bonding strength and airtightness.
Regarding claim 7, Hirono as modified by Osuga and further van der Straeten and/or Arai and/or Nippon Light Metal Co and optionally further Daicel Polymer LTD and/or Jung teach the surface of the second resin layer is irradiated with the laser three times or less (e.g. two see page 9, line 344 of Hirono) at an irradiation speed of 10 mm/s to 1,000 mm/s (e.g. 10 mm/s see page 9, line 344 of Hirono and paragraph 0017 of Osuga), and wherein the laser has a spot size (diameter) of 100 µm to 5,000 µm (e.g. 1 mm see page 9, line 343 of Hirono and Abstract of Osuga).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirono, Osuga, and further van der Straeten and/or Arai and/or Nippon Light Metal Co and optionally further Daicel Polymer LTD and/or Jung as applied to claims 1, 2, 4, and 7 above, and further in view of Asahi Kasei Chemicals Corp (JP 2014-24225 and see also the machine translation).
Hirono as modified by Osuga and further van der Straeten and/or Arai and/or Nippon Light Metal Co and optionally further Daicel Polymer LTD and/or Jung above teach all of the limitations in claim 5 except for a specific teaching the first resin layer has a thickness of 0.1 mm to 5 mm.  Hirono does not require any particular thickness wherein conventional thickness for an analogous first resin layer is 0.01 to 10 mm as evidenced by Asahi Kasei Chemicals Corp (Paragraph 0007).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first resin layer taught by Hirono as modified by Osuga and further van der Straeten and/or Arai and/or Nippon Light Metal Co and optionally further Daicel Polymer LTD and/or Jung has a thickness of 0.1 mm to 5 mm as a simple substitution of a known conventional thickness to yield predictable results as evidenced by Asahi Kasei Chemicals Corp, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no evidence of record showing criticality of the claimed range and Hirono does not teach away from the claimed range (See MPEP 2144.05).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirono, Osuga, and further van der Straeten and/or Arai and/or Nippon Light Metal Co and optionally further Daicel Polymer LTD and/or Jung as applied to claims 1, 2, 4, and 7 above, and further in view of Krause et al. (U.S. Patent Application Publication 2005/0042456).
Hirono as modified by Osuga and further van der Straeten and/or Arai and/or Nippon Light Metal Co and optionally further Daicel Polymer LTD and/or Jung above teach all of the limitations in claim 6 except for a specific teaching the laser is a diode laser.  Hirono as modified by Osuga and further van der Straeten and/or Arai and/or Nippon Light Metal Co and optionally further Daicel Polymer LTD and/or Jung above teach the laser has an output of 50 W to 2,000 W, e.g. 500 W or more.  Hirono as modified by Osuga and further van der Straeten and/or Arai and/or Nippon Light Metal Co and optionally further Daicel Polymer LTD and/or Jung are not limited to any particular laser suggesting semiconductor (Page 9, line 343 of Hirono and Paragraph 0020 of Osuga) or YAG (Paragraph 0020 of Osuga), i.e. lasers having a wavelength range of 800 nm to 1,100 nm.  It is known in the same art of laser welding a metal substrate and a resin layer to use lasers such as diode layers, YAG lasers, etc. in the wavelength range of 800 nm to 1,200 nm as evidenced by Krause (Abstract and Paragraph 0032).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use as the laser in Hirono as modified by Osuga and further van der Straeten and/or Arai and/or Nippon Light Metal Co and optionally further Daicel Polymer LTD and/or Jung a diode laser as a simple substitution of one known laser for another to yield predictable results as evidenced by Krause.



Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive.
In view of the amendment filed 7/12/22 the previous 35 U.S.C. 112(b) rejection set forth in the Office action mailed 4/15/22 is withdrawn.
Applicants argue, “Applicant respectfully notes that, although evidence of unexpected results must compare the claimed invention with the closest prior art, Applicant is not required to compare the claimed invention with subject matter that does not exist in the prior art.”.
This argument is not persuasive wherein comparison must be with the closest prior art to be effective to rebut a prima facie case of obviousness (See MPEP 716.02(e)).  The comparative examples in the instant specification are not the closest prior art as in comparative example 1 the metal substrate does not have etched grooves and burrs, in comparative example 2 the substrate is a laser-absorbing resin, and in comparative examples 3 and 4 the light transmittance of the second resin layer at the wavelength is lower than the light transmittance of the first resin layer at the wavelength whereas Hirono, i.e. the closest prior art of record, teaches the substrate is metal and has etched grooves and burrs and a light transmittance of the first resin layer (having absorption to the laser) at a wavelength of the laser is lower than a light transmittance of the second resin layer (having transparency to the laser) at the wavelength so that there is no evidence of unexpected results of record to overcome Hirono.
Applicants further argue, “Namely, none of the cited references teaches or suggests a method including the combined steps of: sequentially placing a first resin layer and a second resin layer on the surface of the metal substrate; and irradiating a surface of the second resin layer with a laser, thereby fusing the first and second resin layers to form a laminate, wherein the first resin layer has a light transmittance of 20% to 50% at any one wavelength selected from a range of 800 nm to 1,100 nm, and wherein the surface of the metal substrate has a light reflectance of 50% or less at the any one wavelength, as presently claimed.”.
This argument is not persuasive wherein the cited references teach or suggest the method including the combined steps as fully set forth above it being further noted the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (See MPEP 716.02(d)) wherein there is no showing of unexpected results occurring over the entire claimed range(s) wherein the first resin layer has a light transmittance of 20% to 50% at any one wavelength selected from a range of 800 nm to 1,100 nm and wherein the surface of the metal substrate has a light reflectance of 50% or less at the any one wavelength.
Applicants further argue, “Applicant also notes that van der Strataen merely discloses the formation of microstructure depressions that are manifested as single black hole-like structures, and a characteristic of this formation on a steel surface is a continuously progressive black coloration of the metal surface, while Arai generally describes that a black film such as carbon can be deposited on a metal substrate, a ceramic coat or black resin can be applied to a metal substrate or a surface of a metal substrate can be irradiated with laser to create a blackening treatment to increase the absorptivity of the laser light. However, neither van der Strataen nor Arai teaches or suggests the light reflectance of a metal surface that is used in combination with the first and second resin layers, as presently claimed, or the effects thereof.”.
This argument is not persuasive wherein there is no evidence of record to establish an unexpected result wherein the surface of the substrate has a light reflectance of 50% or less at the any one wavelength (e.g. there is no comparison to a surface of the metal substrate comprising two or more etched grooves on the surface thereof and burrs provided adjacent to each of the two or more etched grooves having a light reflectance of 50% or more at the any one wavelength and see further Comparative Example 2 wherein a light reflectance of 50% or less at the any one wavelength is in this case insufficient). Further, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention (See MPEP 716.02(c)) wherein there is no evidence of unexpected results regarding the claimed light reflectance of the surface of the metal substrate to overcome that taught by van der Straeten (i.e. laser irradiating to form concave portions on a surface of a steel metal substrate results in a continuously progressive black coloration of the metal surface) or Arai (i.e. to desirably increase the absorptivity of the surface of the metal substrate to the laser by blackening treatment in advance and wherein in each case considered the surface of the metal substrate has a light reflectance of 50% or less as black does not reflect light).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746